                               UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF PENNSYLVANIA

GARY RHINES,                                                        :

          Petitioner                                                :      CIVIL ACTION NO. 3:17-1623

          v.                                                        :                  (JUDGE MANNION)

Warden FCI-ALLENWOOD,                                               :

          Respondent                                                :


                                                            ORDER

          For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.         The above captioned petition for writ of habeas
                     corpus is DISMISSED as untimely under the statute
                     of limitations, see 28 U.S.C. §2244(d), and for failure
                     to raise a cognizable federal claim.

          2.         The Clerk of Court is directed to CLOSE this case.

          3.         Petitioner’s motion for discovery (Doc. 11) and motion
                     for judgment on the pleadings (Doc. 15) are
                     DISMISSED as moot.

          4.         There is no basis for the issuance of a Certificate of
                     Appealability. See 28 U.S.C. §2253(c).




                                                                    s/ Malachy E. Mannion
                                                                    MALACHY E. MANNION
                                                                    United States District Judge

Dated:           March 5, 2019
O:\Mannion\shared\MEMORANDA - DJ\CIVIL MEMORANDA\2017 MEMORANDA\17-1623-01-ORDER.wpd
